Citation Nr: 9917124	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-18 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to a compensable evaluation for hemorrhoids.

3.  Entitlement to a compensable evaluation for chronic 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from April 1985 to November 
1995 with over nine years of prior service.


FINDINGS OF FACT

1.  Medical evidence of a chronic psychiatric disability 
manifested by depression  has not been submitted.

2.  The veteran's hemorrhoids are manifested by mild and 
moderate symptomatology.

3.  The veteran's chronic prostatitis is manifested by 
burning pain upon discharge and urinary frequency.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for depression is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The schedular criteria for a compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 (1998).

3.  The schedular criteria for a 10 percent evaluation for 
chronic prostatitis have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for his depression due to an incident that 
resulted in a Court-martial.  Further, the veteran asserts 
that he is entitled to compensable evaluations for his 
hemorrhoids and chronic prostatitis because these 
disabilities interfere with his daily life, causing him great 
discomfort.  

Background

The veteran's service medical records are of record and are 
silent for any complaints, findings, or diagnoses related to 
depression.  Post-service records do not contain any 
complaints or findings of depression.  The only clinical data 
of record pertinent to the veteran's claim of depression are 
the results from VA examination conducted in March 1997.  At 
that time, the examiner noted the veteran's Court-martial 
history and his subjective complaints of depression upon 
recalling that incident.  Upon mental examination, the 
examiner noted essentially no abnormalities and stated that 
the veteran's thought content evidenced preoccupation with 
the 1995 Court-martial.  The diagnosis rendered was phase of 
life problem at Axis I; marital conflict and recent legal 
problems at Axis IV; and a current Global Assessment of 
Functioning score of 70 at Axis V.  In conclusion, the 
examiner stated that the diagnosis of "phase of life 
problem" reflects problems with current life circumstances 
and is not due to a mental disorder.

Results from VA examination conducted in March 1997 for 
urological disorders disclose the veteran's history with 
respect to his chronic prostatitis.  The examiner reported 
that the veteran was not having difficulties with urination, 
frequency, urgency, dysuria, hematuria, or other 
abnormalities.  Further, the examiner noted that although the 
veteran generally was not having problems with nocturia, he 
did report being awakened earlier than usual for complaints 
of abdominal discomfort.  The veteran reported that after 
moving around for about an hour, his discomfort subsides and 
he experiences no further problems throughout the day.  

Upon examination, the examiner noted that the veteran's 
abdomen was soft with no tenderness, masses, or demonstrable 
organs.  No CVA tenderness or flank tenderness, normal 
genitalia and scrotum were noted.  The examiner stated that 
although the urethral meatus was slightly small, it was not 
stenotic.  Rectal examination showed a normal sphincter tone 
with no intrinsic masses.  The prostate was about 1+ enlarged 
with benign induration.  Further, there was no nodularity or 
fixation present.  The examiner also noted that prostatic 
secretions were moderate in amount, rather watery, but normal 
in gross appearance.  The impression rendered was low 
abdominal discomfort intermittently, apparently not 
associated with the urinary tract.  

In May 1997, the veteran underwent a VA gastrointestinal 
examination.  The examiner recited the veteran's history of 
hemorrhoids and noted the veteran's subjective complaints of 
flare-ups approximately three to five times per year, each 
episode lasting from three to seven days.  Objective findings 
included results from blood tests that indicated no anemia.  
A flexible sigmoidoscopy revealed internal hemorrhoids and 
scattered left-sided diverticula.  A barium enema was also 
performed which disclosed scattered diverticula of the colon.  
The veteran reported that occasional small amounts of blood 
are seen when he experiences a flare-up.  No soiling, 
incontinence, tenesmus, dehydration, malnutrition, anemia, 
fecal leakage were reported.  The diagnostic impressions 
rendered were internal hemorrhoids with chronic intermittent 
exacerbation and mild diverticulosis coli.

During the veteran's Travel Board hearing conducted in May 
1999, the veteran testified that he currently is treated for 
his prostatitis.  Transcript (T.) at 2, 3.  He further 
testified that he takes medication, an anti-inflammatory, but 
is not sure of which one.  (T.) at 3.  He also stated that he 
has flare-ups approximately six or more times per year, for 
some of which he seeks treatment, and for others, he self-
medicates.  (T.) at 3.  His symptoms include frequent 
urination and discomfort, burning pain and irritation, with 
the sense of needing to go to the bathroom.  (T.) at 3.  He 
further testified that he has gone to the emergency room for 
treatment on several occasions.  (T.) at 4.  The veteran 
stated that he has to get up frequently during the night when 
he is experiencing a flare-up.  (T.) at 4.  

When questioned as to whether he has troubles sitting down, 
the veteran stated that his job requires him to sit for about 
75 percent of the time and walk around for the rest.  (T.) at 
4.  As to how his prostatitis affects his daily life, the 
veteran stated that he is embarrassed at work when he has to 
get up so frequently to use the bathroom.  (T.) at 4.  The 
veteran stated that at nighttime, he gets up two to three 
times when he is having a flare-up, and anywhere from six to 
a dozen times during the day.  (T.) at 5.  As to pain on 
urination, the veteran testified that he sometimes does 
experience such pain and discomfort.  (T.) at 5.  Further, 
the veteran stated that it is difficult when he is driving 
and feels the urge to use the bathroom.  (T.) at 6, 7. 

As to his hemorrhoids, the veteran stated that he is getting 
treatment for these problems and basically tries to stay with 
a high fiber diet.  (T.) at 7.  As to flare-ups, the veteran 
stated that he experiences them about six or more times per 
year and has symptoms of bleeding, itching, constipation, and 
burning pain.  (T.) at 8.  Further, the veteran testified 
that he has chronic bleeding with external hemorrhoids.  (T.) 
at 9.  Also, when he has flare-ups, the veteran stated that 
he prefers to self-medicate so that he does not have to take 
time off of work.  (T.) at 9.  

When questioned about his depression, the veteran stated that 
he is aware that there is nothing in his service medical 
records.  (T.) at 10.  He testified about the inservice 
incident when he had an extra-marital affair.  (T.) at 11.  
The veteran stated that he was separated from his wife at 
that time, but that he still endured a great deal of 
embarrassment.  (T.) at 11.  He stated that he was convicted 
by the Marine Corps and took a plea of "Article 134."  (T.) 
at 11, 12.  Also, the veteran stated that he was very 
embarrassed by the fact that this incident was reported in 
the base newspaper.  (T.) at 12.  The veteran stated that he 
is really bothered every time that he has to fill out a job 
application because he has to include this past court-
martial.  (T.) at 13.  He further stated that he could not 
get a job for two years and that even though no one ever told 
him that it is due to his Court-martial, he stated that he 
has no doubt that his misdemeanor in service makes it 
difficult to get a job.  (T.) at 13.  

Analysis

The issues before the Board are whether the veteran is 
entitled to service connection for depression and to 
compensable ratings for his hemorrhoids and chronic 
prostatitis.  Each of these issues will be discussed 
separately below.

Service connection for depression

As an initial matter, the Board service connection may be 
granted for disability arising from disease or injury 
incurred in or aggravated by active service in the Armed 
Forces.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  
However, prior to a review on the merits, the veteran must 
establish a well-grounded claim.  The United States Court of 
Veterans Appeals (Court) has held that there are three basic 
evidentiary requirements to establish a well grounded claim 
for service connection:  (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of an inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'd 
sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

In the present case, the Board has determined that the 
veteran has not submitted the requisite evidence so as to 
establish a well-grounded claim for his claimed depression.  
In essence, the veteran has failed to present competent 
evidence of a medical link between service and any post-
service depression.  The Board acknowledges the evidence 
submitted by the veteran with respect to his court-martial 
and the statements regarding the inservice incident.  
However, such information does not amount to competent 
evidence necessary to establish a well-grounded claim.  
Overall, the veteran's service medical records are silent for 
any pertinent information.  Further, the veteran has not 
presented any clinical records post-service that are 
indicative of a chronic depressive disability related to his 
period of service.  Thus, in this regard, the veteran has 
failed to establish a well-grounded claim.  See Caluza at 
506.

Overall, the veteran's claim need not be conclusive; however, 
his allegations must be supported by credible and competent 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Thus, lay testimony will not suffice to establish a well-
grounded claim.  Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, in light of this burden, the 
veteran's contentions that his extra-marital affair during 
service that resulted in a court-martial causes him great 
depression and familial discord do not equate with medical 
evidence; thus, they are not competent statements for the 
purpose of establishing a well grounded claim.  Moreover, the 
veteran has not put forth evidence that he is medically 
skilled and trained so as to render a competent medical 
opinion.   In the absence of proof of the existence of a 
chronic psychiatric disability manifested by depression, the 
claim is not well grounded.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Increased ratings

The Board notes that during the pendency of the appeal on the 
issues related to entitlement to compensable evaluations for 
hemorrhoids and chronic prostatitis, the Court held in 
Fenderson v. West, 12 Vet. App. 119 (1999), that there is an 
important distinction between dissatisfaction with the 
initial or original rating assigned to a disability following 
the grant of service connection and claims for entitlement to 
an increased rating.  At the time of initial ratings, ratings 
may be assigned for separate periods of time based on the 
factual circumstances, a practice characterized by the Court 
as "staged rating."  Thus, the adjudicators may not limit 
consideration to only that evidence that pertains to the 
present level of disability.  Cf. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, as reflected in the February 
1999 supplemental statement of the case (SSOC), the RO 
characterized the issues as "evaluation of hemorrhoids" and 
"evaluation of chronic prostatitis;" however, it is clear 
that the RO did not limits its review of evidence relative to 
the veteran's claims.  Therefore, in rendering its decision 
in this case, the Board must review the evidence of record in 
its entirety.  Fenderson at 119.

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1998).  

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

At the outset, the Board notes that the current zero percent 
rating for the veteran's hemorrhoids is an appropriate 
evaluation.  The evidence for this determination is the May 
1997 VA examination.  Essentially, the examiner noted the 
veteran's history with respect to his hemorrhoid flare-ups 
and the measures that the veteran has taken to relieve 
attendant symptoms.  Nonetheless, the examiner reported that 
the veteran was asymptomatic at the time of examination and 
that recurrences were approximately three to five times per 
year, each episode lasting from three to seven days.  

Hemorrhoids, both external and internal, are rated under the 
diagnostic code that pertains to the digestive system.  
Diagnostic Code 7336 provides a zero percent rating for mild 
or moderate symptoms.  38 C.F.R. § 4.114, Diagnostic Code 
7336.  An evaluation of 10 percent is merited where there is 
evidence of large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  Id.  The 
next highest and maximum rating of 20 percent is assigned 
where there are manifestations of persistent bleeding and 
with secondary anemia, or with fissures.  Id.  Thus, under 
these rating criteria, the veteran's hemorrhoid disability 
does not warrant a compensable evaluation.  Overall, he has 
not submitted evidence that his recurrences are frequent to 
the extent required by the regulations or that he experiences 
symptomatology suggestive of disability that is beyond mild 
or moderate in nature.  Thus, the Board has determined that 
the current zero percent rating is adequate.

Nonetheless, the Board acknowledges the veteran's assertions 
and presumes them to be true.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  For example, during his personal hearing before a 
member of the Board, the veteran stated that he self-
medicates when the problem increases, and at certain points, 
he seeks medical attention.  Further, the veteran testified 
that he experiences sensations of bleeding, itching, and 
burning pain and that surgical intervention has been 
suggested.  He also stated that at times, his problems with 
hemorrhoids interfere with his work, in that he has to take 
time off for appointments.  However, in spite of the 
veteran's allegations, the most recent VA findings are 
indicative of mild disability.  There is no evidence of large 
or thrombotic hemorrhoids, or excessive tissue.  Therefore, 
in view of the absence of appreciable objective impairment, 
and the veteran's ability to function, the record 
demonstrates that the current rating adequately addresses the 
degree of impairment attributable to his hemorrhoids 
generally.

As relates to the veteran's chronic prostatitis, the Board 
concludes that the clinical data of record do substantiate a 
compensable evaluation.  The evidence most favorable are 
findings from a VA urology examination conducted in March 
1997 and the veteran's own statements offered during his May 
1999 personal hearing.  Specifically, during the VA 
examination, the examiner noted the veteran's history of 
prostate problems, in particular, several prior bouts of 
chronic prostatitis.  At the time of examination, the veteran 
denied any problems with frequency, urgency, or awakenings at 
nighttime.  However, subjective complaints at that time 
included some discomfort in the abdomen area early in the 
morning that caused him to awaken.  After approximately one 
hour, the veteran reported that those symptoms subsided. 

Although the examiner stated overall that the veteran's 
abdominal discomfort does not relate to the urinary tract 
problem per se, the veteran himself has attested to burning 
pain when he voids and frequent urination.  Specifically, 
during his personal hearing as noted above, the veteran 
stated that during flare-ups, he gets up several times during 
the night and that during the day, he goes to the bathroom 
between six and a dozen times.  Thus, in this sense, the 
veteran's disability warrants an evaluation in excess of the 
current zero percent.

Chronic prostatitis is rated under Diagnostic Code 7527 
related to disabilities of the genitourinary system.  
Diagnostic Code 7527 provides that prostate gland injuries, 
infections, hypertrophy, and post-operative residuals be 
rated under the category of voiding dysfunction or urinary 
tract infection, whichever is predominant.  In this veteran's 
case, his prostatitis is rated under voiding dysfunction.  
This category further provides that the particular disability 
may be evaluated as urine leakage, frequency, or obstructed 
voiding.  As for the criteria related to urinary leakage, a 
20 percent evaluation is warranted where the veteran wears 
absorbent materials which must be changed less than two times 
per day.  The next higher evaluation of 40 percent is 
warranted where the veteran wears absorbent materials that 
must be changed two to four times per day.  Id.

As for the criteria related to urinary frequency, the 
regulations provide for a minimum of a 10 percent rating upon 
a showing of daytime voiding with intervals between two and 
three hours, or awakening to void two times per night.  The 
next higher evaluation at 20 percent requires a showing of 
daytime voiding with intervals between one and two hours, or 
awakening to void three to four times per night.  Id. Under 
the category of obstructed voiding, a noncompensable 
evaluation is assigned whenever there is evidence of 
obstructive symptomatology with or without stricture disease 
requiring dilatation one to two times per year.  

A higher evaluation of 10 percent is not warranted unless 
there is evidence of marked obstructive symptomatology 
(hesitancy, slow or weak stream, decrease force of stream) 
with any one or combination of the following: 1) post void 
residuals greater than 150 cc.; 2) uroflowmetry; markedly 
diminished peak flow rate (less than 10cc./sec.); 3) 
recurrent urinary tract infections secondary to obstruction; 
and 4) stricture disease requiring periodic dilatation every 
two to three months.  The next and highest evaluation 
available under this Diagnostic Code at 30 percent requires a 
showing of intermittent urinary retention or continuous 
catheterization.  Id.

Further, as to urinary tract infections, the regulations 
provide for a 10 percent evaluation where there is evidence 
of long-term drug therapy, one to two hospitalizations per 
year and/or requiring intermittent intensive management.  The 
next higher evaluation of 30 percent is assigned where there 
is evidence of recurrent symptomatic infection requiring 
drainage and frequent hospitalization, more than two times 
per year, and or requiring continuous intensive management.

In view of the above rating criteria, symptomatology 
referable to the veteran's chronic prostatitis most nearly 
approximates a 10 percent evaluation for urinary frequency.  
38 C.F.R. § 4.115b-3, Diagnostic Code 7527.  The evidence 
supports that during flare-ups, the veteran experiences 
daytime voiding from anywhere between six to a dozen times, 
and that he awakens to void two to three times per night.  
However, the evidence does not substantiate that the 
veteran's chronic prostatitis warrants the next higher 
evaluation at 20 percent.  Essentially, neither the evidence 
supports nor does the veteran contend that his disability is 
to such an extent that he must void in the daytime each one 
to two hours, nor that he awakens to void three to four times 
per night.  Id. 

Further, the veteran's impairment due to his chronic 
prostatitis does not rise to the level of the rating criteria 
for an evaluation above 10 percent under any of the pertinent 
categories.   For example, the veteran has not provided 
evidence that he wears absorbent materials, that he has 
marked obstructive symptomatology, or that he requires 
continuous intensive management. 


ORDER

Entitlement to service connection for depression is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.

Entitlement to an evaluation of 10 percent for chronic 
prostatitis is allowed, subject to the controlling laws and 
regulations governing the payment of monetary awards.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

